Citation Nr: 1647173	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-35 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Whether a previously denied service connection claim for a skin disorder (claimed as skin cancer) should be reconsidered.  

2.  Entitlement to service connection for a skin disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Whether new and material evidence has been received to reopen a claim for service connection for fibromyalgia, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

5.  Whether new and material evidence has been received to reopen a claim for service connection for chronic cough, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for a gastrointestinal disorder (originally claimed as irritable bowel syndrome), to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967, and from August 1981 to July 1999. 

This appeal to the Board of Veterans' Appeals (Board) from a July 2009 rating decision  in which the RO denied service connection for gastrointestinal disorder (claimed as irritable bowel syndrome) and his request to reopen previously-denied claims for service connection for skin cancer, chronic fatigue syndrome, fibromyalgia, and chronic cough.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

With respect to the skin cancer claim, for reasons made clear below, the Board has characterized that portion of the appeal previously characterized as a request to reopen a previously-denied claim as encompassing a request to reconsider the Veteran's previously denied service connection claim for a skin disorder, and-given the basis for reconsideration of that claim pursuant to 38 C.F.R. § 3.156(c), as a de novo claim for service connection for a skin disorder ( as reflected on the title page).  Because, as explained below, the additional service records received do not pertain to the remaining disabilities at issue in this appeal, the remaining claims continue to be characterized as requests to reopen.

The Board's decision on the claim characterized as a request for reconsideration to reopen claims for service connection for a skin, and the requests to reopen claims for service connection for chronic fatigue syndrome, fibromyalgia, and chronic cough, are set forth below.  The de novo claim for service for a skin disorder a gastrointestinal disorder are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The RO denied the Veteran's service connection claims for skin cancer, fatigue, joint problems, and chronic cough in a March 2004 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

3.  With respect to the claim for service connection for skin cancer, new evidence associated with the claims file since the March 2004 denial of the claim includes relevant official service department records not previously considered.

4.  With respect to the claims for service connection for chronic fatigue syndrome, chronic cough, and fibromyalgia (originally claimed as joint problems), the additional service records received do not relate to these claims, and evidence associated with the claims file subsequent to the March 2004 rating decision on each claim is either cumulative or redundant of evidence previously considered or  does not raise a reasonable possibility of substantiating any of the claims.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision in which the RO denied the Veteran's service connection claims for skin cancer, fatigue, joint problems, and chronic cough is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As, with respect to the skin disorder claim, evidence received since the March 2004 denial includes relevant official service department records not previously considered, the criteria for reconsideration of the claim for service connection for a skin disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  As, with respect to the claims for service connection for chronic fatigue syndrome, chronic cough, and fibromyalgia (originally claimed as joint problems), the evidence received after the March 2004 rating decision is not new and material, the criteria for reopening these claims are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2015). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Regarding claims to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007) (holding that the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted") and VAOPGCPREC 6-2014. 

VA letters dated in January 2009 and May 2009 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's claims to reopen entitlement to service connection for chronic cough, fibromyalgia, and chronic fatigue syndrome.  In this regard, the letters explained the meaning of new and material evidence and provided information on how to substantiate his underlying claims for service connection.  The letters also notified the Veteran of how VA determines a disability rating and an effective date if his claims are granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letters also requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

As for required assistance, VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, and lay statements from the Veteran.  The Board finds that no further action on any claim, prior to appellate consideration, is required.

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his claims to reopen entitlement to service connection for chronic fatigue syndrome, chronic cough, and fibromyalgia; as explained below, however, as the Board has found no basis to reopen any of these claims, no examination is required.  See 38 C.F.R. § 3.159(c)(4)(iii) (2015).

In conclusion, the record presents no basis for further development to create any additional evidence to be considered in connection with any  matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the matters herein decided, claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 


II.  Analysis

Service connection may be established for disability resulting from personal injury or disease that occurred in the line of duty, or from aggravation of a preexisting injury or disease occurred in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2015).

Under 38 U.S.C.A. § 1117(a)(1) (2015), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

A. Reconsideration

In this case, the Veteran's service connection claim for a skin disorder (claimed as skin cancer) was initially denied in a March 2004 rating decision.  The evidence of record at the time consisted of the Veteran's post-service treatment records dated in March 2003, written statements from the Veteran, and the report of the Veteran's contentions, and a VA examination dated in October 2003.  In the evidence section of the March 2004 rating decision, the AOJ listed that it considered the Veteran's service treatment records from November 18, 1980 through March 29, 1994 indicating that it did not review the Veteran's service treatment records from March 29, 1994 through July 31, 1999.  However, in the reasons for decision section of the rating decision, the RO discussed the Veteran's separation examination and report of medical history dated in March 1999 suggesting that the AOJ had access to and reviewed all of the Veteran's service treatment records from his second period of active duty service from August 1981 to July 1999.  The Veteran was notified of the denial in a letter dated in March 2004, and he did not appeal this decision within one year of the date of the March 2004 letter.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial.  See 38 C.F.R. § 3.156(b). 

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c). 

In this case, additional service treatment records dated from April 1964 to January 1967 were associated with the claims file in March 2010.  A January 1966 service treatment record documents that the Veteran sought treatment for a skin lesion.  There is a notation that the skin lesion was excised and sent to pathology.  The Veteran reported that he received treatment for a lesion on the right temple in the January 1967 report of medical history form.  In the physician summary of the January 1967 report of medical history, there is a notation that the Veteran was examined for a lesion on the right temple and pathology revealed that it was basal cell carcinoma.  These records are relevant to the Veteran's present claim on appeal, as they show that the Veteran received treatment for skin cancer during active military service.  In this case, the Veteran's service treatment records from April 1964 to January 1967 existed at the time of the March 2004 rating decision, but were not associated with the claims file or considered by the RO at that time.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection-which, effectively, renders the prior denial non-final.  Hence, there is no basis for analysis of the claim as a request to reopen under 38 C.F.R. § 3.156(a).
B. Requests to Reopen

The Veteran originally filed service connection claims for fatigue problem, joint problems, and chronic cough in August 2003.  In a March 2004 rating decision, the RO denied service connection for chronic cough and joint problems, because the medical evidence showed that these symptoms were related to the current diagnoses of mild obstructive airway disease and mild arthritis of the shoulders, elbows, and knees and, therefore, were not related to an undiagnosed illness.  The RO further concluded that the current diagnoses of mild obstructive airway disease and mild arthritis of the shoulders, elbows, and knees were not linked to service.  Chronic fatigue was denied in the March 2004 rating decision on the basis that the Veteran's fatigue is a symptom of his hypothyroidism and at that time it was determined that his hypothyroidism neither incurred in nor was caused by service.  

The relevant evidence of record at the time of the March 2004 rating decision consisted of post-service treatment records dated in March 2003, statements from the Veteran, and an October 2003 VA examination report.  As discussed in detail above, the evidence of record at that time also included the Veteran's service treatment records from November 1980 to July 1999.  The Veteran did not file a notice of disagreement with respect to the denial of service connection for fatigue problem, joint problems, or chronic cough within one year of the March 2004 rating decision.  See 38 C.F.R. § 20.200.  Moreover, with respect to each claim, no new and material evidence was received within the one-year appeal period, nor have any additional, relevant service records, warranting reconsideration of the claim, been received at any time thereafter.  See 38 C.F.R. § 3.156 (b) and (c).  The AOJ's March 2004 denial of these claims are therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 , 20.302, 20.1103. 

As for the Veteran's service treatment records dated from April 1964 to April 1967 that were associated with the claims file in March 2010-after  the original rating decision denying the Veteran's service connection claims for fatigue, chronic cough, and joint problems-the Board notes that these records do not provide any information with respect to the Veteran's service connection claims for chronic cough, fatigue, or joint pain (claimed as fibromyalgia).  As the Board concludes that the service treatment records are not relevant to the Veteran's service connection claims for chronic fatigue syndrome, chronic cough, and fibromyalgia (originally claimed as joint problems), new and material evidence is required to reopen these claims.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's requests to reopen claims for service connection for a chronic cough, chronic fatigue syndrome, and fibromyalgia in January 2009.  The RO properly treated the Veteran's service connection claims for chronic fatigue syndrome and fibromyalgia as claims to reopen as the Veteran was essentially claiming service connection for the same symptoms of chronic fatigue and joint problems that were denied the March 2004 rating decision.  The relevant evidence of record received since the March 2004 rating decision includes private treatment records and lay statements from the Veteran.

With respect to the Veteran's requests to reopen the previously denied claims for service connection for chronic fatigue syndrome, chronic cough, and fibromyalgia,  the Board finds that the evidence received since the March 2004 rating decision is new in that it was not of record at the time of the decision.  However, the evidence received since the March 2004 rating decision is not material with respect to the Veteran's service connection claims for chronic fatigue syndrome, chronic cough, and fibromyalgia, as it does not relate to an unestablished fact needed to establish any of the claims.  The recently submitted evidence does not reflect diagnoses of chronic fatigue syndrome, or fibromyalgia.  Furthermore, the new evidence does not indicate that the Veteran's symptoms of fibromyalgia are in any way related to service.  With respect to the Veteran's symptoms of chronic fatigue, the medical evidence of record shows that it is related to the Veteran's now service-connected hypothyroidism.  In addition, the evidence of record does not indicate that the Veteran's claimed symptom of chronic cough or prior diagnosis of mild obstructive airway disease is related to the Veteran's active military service.  

As for the Veteran's own assertions that he has chronic fatigue, chronic cough, or joint problems due to service, such assertions appear to reiterate assertions previously advanced, and, as such, are not, by definition new.  The Board points out however, that the matters of the diagnosis and etiology of each claimed condition under consideration is a complex medical matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's chronic fatigue, chronic cough, and joint problems are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Therefore, where, as here, resolution of the appeal turns on a medical matter not capable of being established by lay assertions, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, as the Board determines that new and material evidence to reopen the claims for service connection for chronic fatigue syndrome, chronic cough, and fibromyalgia (originally claimed as joint problems) has not been received, the prior denial of each claim remains final, and each request to reopen must be denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen any of these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

The request to reconsider the claim for service connection for a skin disorder is granted.

As new and material evidence has not been received, the request to reopen the claim for service connection for chronic fatigue syndrome is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for fibromyalgia is denied.

As new and material evidence has not been received, the request to reopen the claim issue of entitlement to service connection for chronic cough is denied.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal is warranted.

Regarding the Veteran's service connection claim for a skin disorder, the Board observes that the Veteran has a current diagnosis of actinic keratosis.  The Veteran was also previously diagnosed post service with Bowen's disease.  The evidence of record shows that the Veteran was treated for actinic keratosis during active military service and he received treatment for such skin disorder within six months of being discharged from active military service.  See service treatment records dated in December 1991, January 1997, and January 1999, and a January 2000 private treatment record.  The Veteran's service treatment records also show that he was diagnosed with basal cell carcinoma in January 1966 and an assessment of rule out squamous cell carcinoma versus basal squamous cancer in regards to a skin lesion in August 1996.  In light of the foregoing, the Board finds that the Veteran should undergo VA examination to obtain a medical opinion as to the nature and etiology of all current skin disability(ies).   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (20159); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
With respect to the Veteran's service connection claim for a gastrointestinal disorder (originally claimed as irritable bowel syndrome), the Board observes that the Veteran indicated that the onset of his symptoms of irritable bowel syndrome began while he was in Saudi Arabia, Iraq, and Kuwait during operation Desert Storm.  See December 2012 substantive appeal.  A June 1991 service treatment record shows that the Veteran sought treatment for diarrhea since April 1991 after returning from Saudi Arabia.  A private treatment record dated in April 2001 also shows that the Veteran sought treatment for diarrhea.  An April 2009 private treatment record documents that the Veteran had symptoms of gastroesophageal reflux disease.  In light of the foregoing, the Board finds that a VA examination and medical opinion in connection with this claim is warranted.  Id.

Prior to arranging for the above referenced examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards to any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his claim for service connection for a skin disorder.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be set forth in detail.

The physician should clearly identify all skin disability(ies), to include any skin cancer (including actinic keratosis and basal cell carcinoma) currently present, or present at any time pertinent to the current claim (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not ( i.e., a 50 percent or greater probability) that the disability had its onset during the Veteran's active military service or is otherwise medically-related to such service.

In addressing the above, the examination must consider and discuss all pertinent in- and post-service medical and other objective evidence, to include service treatment records that document treatment for actinic keratosis, a January 1967 report of medical history that noted the Veteran was treated for basal cell carcinoma, and the August 1996 service treatment record that documents an assessment of rule out squamous cell carcinoma versus basal squamous cancer in regards to a skin lesion.

The examiner must also consider and discuss all lay assertions, to include assertions as to the nature, onset and continuity of symptoms.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA Gulf War examination, by an appropriate physician, at a VA medical facility.  This examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.

Each physician must provide all examination findings, along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a) The primary Gulf War examiner should note and detail all reported gastrointestinal symptoms.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all gastrointestinal symptoms, and state what precipitates and what relieves them. 

b) The examiner should list all diagnosed disabilities and state which gastrointestinal symptoms are associated with each disability.  If all symptoms are associated with one or more diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 

c) If any gastrointestinal symptoms have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

d) If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis. 

e) For each diagnosed disorder manifested by gastrointestinal symptoms , the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include exposure to environmental hazards while stationed in the Southwest Asia Theatre of Operations.

In addressing the above  the examiner must consider and discuss all pertinent medical and other objective evidence, to include the June 1991 service treatment record that documents complaints of diarrhea.

The examiner must also consider and discuss all lay assertions, to include assertions as to the nature, onset and continuity of symptoms.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection for a skin disorder and a gastrointestinal disorder in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s)) since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this remand is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


